Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-6 have been considered but are moot in light of new grounds of rejection.

Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 has been amended to change the motion detecting “section” to a “motion detecting circuitry”; however, Applicants appear to have missed the “motion detecting section” in line 6 of the amended claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2015/0261315) in view of Ishibashi (US 2014/0267020).

Regarding claim 1 and claim 4, Alameh discloses an electronic apparatus comprising:
at least one motion detecting device (See Fig 3 and [0041-0043], sensors , accelerometer, gyroscope);
at least one display device (See Fig 3 and [0040]; display); and
at least one control device, in a case where the at least one motion detecting device has detected a viewing motion in which a user views the at least one display device of the electronic apparatus, the at least one control device causing the at least one display device to 
Alameh does not explicitly disclose in a case where the at least one motion detecting device has detected a specific motion of the user, the at least one control device causing the at least one display device to display no information.
Ishibashi discloses that it was known to detect a specific motion of a user and causing at least one display device to display no information when the specific motion is detected (See Fig 6 and [0068-0074] if motion state 4 is detected a display is turned off).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Alameh with the known methods of Ishibashi predictably resulting in a case where the at least one motion detecting device has detected a specific motion of the user, the at least one control device causing the at least one display device to display no information by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of conserving power and not requiring a user to manually turn off a display.

	


	Regarding claim 5, Alemeh discloses a control device for controlling an electronic apparatus, the control device comprising:
a motion detecting circuitry which detects a viewing motion in which a user views a display device of the electronic apparatus (See Fig 3 and [0041-0043], sensors , accelerometer, gyroscope): and
a display control section which, in a case where the motion detecting circuitry has detected the viewing motion, causes the display device to display information (See Fig 3 and [0044-0045] viewing movement module determines viewing movement using one or more sensors. Users twisting and linear motion determined to be a viewing motion.  See [0058] viewing movement module confirms a user is viewing and display subsequent to detecting the viewing movement and enables the display to render information ) and further discloses a program for causing a computer to function as the at least one control device of an electronic apparatus recited in any one of claims 1 (See Fig 9 and [0111-0114]).
Alameh does not explicitly disclose in a case where the at least one motion detecting circuitry has detected a specific motion of the user, the display controller causing the at least one display device to display no information.
Ishibashi discloses that it was known to detect a specific motion of a user and causing at least one display device to display no information when the specific motion is detected (See Fig 6 and [0068-0074] if motion state 4 is detected a display is turned off).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Alameh with the known methods of 


Regarding claim 6, Alemeh discloses a method for controlling an electronic apparatus including at least one display device, the method comprising the steps of:
(a) detecting a viewing motion in which a user views the at least one display device of the electronic apparatus(See Fig 3 and [0041-0043], sensors , accelerometer, gyroscope); and
(b) in a case where the viewing motion detected in the step (a), causing the at least device to display information (See Fig 3 and [0044-0045] viewing movement module determines viewing movement using one or more sensors. Users twisting and linear motion determined to be a viewing motion.  See [0058] viewing movement module confirms a user is viewing and display subsequent to detecting the viewing movement and enables the display to render information ) and further discloses a program for causing a computer to function as the at least one control device of an electronic apparatus recited in any one of claims 1 (See Fig 9 and [0111-0114]).
Alameh does not explicitly disclose in a case where a specific motion of the user has been detected in step A, causing the at least one display device to display no information.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Alameh with the known methods of Ishibashi predictably resulting in a case where a specific motion of the user has been detected in step A, causing the at least one display device to display no information by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of conserving power and not requiring a user to manually turn off a display.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al. (US 2015/0261315) in view of Ishibashi (US 2014/0267020) and further in view of Rodriguez et al. (US 2003/0110491).

Regarding claim 2, Alameh and Ishibashi discloses the electronic apparatus as set forth in claim 1, but does not explicitly disclose wherein the at least one control device estimates a preference of the user in accordance with (i) a frequency of the viewing motion, (ii) a duration of the viewing motion, and (iii) a timing of detection of the viewing motion.
Rodriguez discloses that it was known for a control device to estimate preferences of a user in accordance with a frequency of a user selection, a duration of a selection and a timing of 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Alemeh with the known methods of Rodriguez predictably resulting in the at least one control device estimating a preference of the user in accordance with (i) a frequency of the viewing motion, (ii) a duration of the viewing motion, and (iii) a timing of detection of the viewing motion by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing information to a user that is more relevant as suggested by Rodriguez.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON

Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425